Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 15, 19-25, 27-28, 30 and 31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to show or render obvious “a head having a hemi-ellipsoid shape, the head includes first and second segments, wherein the first segment has the hemi-ellipsoid shape with a first maximum diameter and a first height, where the first height is not less than the first maximum diameter, and the second segment has a frustoconical shape with a second maximum diameter and second height, where the second height is not less than the first maximum diameter, and the head has a nose performance coefficient for a predetermined depth of penetration for a seed”, “a tail having a conical shape”, “a body having a cylindrical shape”, “wherein the apparatus has a center of mass that is adjacent the head and spaced from the tail such that the apparatus falls headfirst to the ground”, of the apparatus to deliver and implant a seed of claim 15; and 
“a head having an aerodynamic hemi-ellipsoid shape for a predetermined soil penetrability, the head includes first and second seqments, wherein the first seqment has the hemi-ellipsoid shape with a first maximum diameter and a first height, where the first height is not less than the first maximum diameter, and the second seqment has a frustoconical shape with a second maximum diameter and a second height, where the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIELLE A CLERKLEY/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643